 

Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

RECITALS

This Separation Agreement and Release (the “Agreement”) is made by and between
Yukiko Tegarden, an individual ("Executive") and Techpoint, Inc., a Delaware
Corporation (the "Company") (individually each a “Party” and collectively the
“Parties”).  Executive must sign and return this Agreement within twenty-one
(21) days of her receipt of this Agreement to be eligible for the severance
benefits described below.

WHEREAS, Executive served the Company as its Chief Financial Officer from March
of 2016 until August 31, 2018, on which date her employment with the Company
terminated (the “Termination Date”); and

WHEREAS, the Company and Executive entered into a Proprietary Information
Agreement (“PIA”) upon her joining the Company; and

WHEREAS, the Company and Executive entered into a Stock Option Award Agreement
for 90,000 options granted on April 18, 2016 (the “First Option Agreement”) and
a Stock Option Award Agreement for 30,000 options granted on March 28, 2017 (the
“Second Option Agreement”); and

WHEREAS, the Company wishes to provide Executive with a severance package, but
is willing to do so only if Executive provides the Company with this release so
that the Company is assured that the severance pay satisfies Executive's
expectations.

NOW, THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

COVENANTS

1.Consideration.  In consideration of Executive’s execution of this Agreement
and Executive’s fulfillment of all of its terms and conditions, and provided
that Executive does not revoke the Agreement pursuant to Section 7(c) below, the
Company agrees as follows:

(i)Separation Pay.  The Company agrees to pay Executive the lump sum of Twelve
Thousand Sixteen Dollars and Sixty-Seven Cents ($12,016.67), less applicable tax
withholdings (“Separation Pay”).  This payment will be made on or before the
sixtieth (60th) day following the Termination Date, but not later than 60 days
after the date Executive has incurred a “separation from service” within the
meaning of section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as
amended. This payment will be subject to all legally required payroll deductions
and withholdings.  

(ii)Options.  Executive currently holds options to purchase common stock of the
Company (“Options”) under the First Option Agreement (“Option #1”) and the
Second Option Agreement (“Option #2”).  As of the Termination Date and subject
to the

Page 1 of 10

 

--------------------------------------------------------------------------------

 

modifications set forth in this paragraph 1(ii), (a) under Option #1, 36,000
shares are vested and exercised,, 9,000 shares are vested and unexercised and
remain exercisable for three (3) months post-termination, and 45,000 shares are
unvested (total 90,000 shares); and (b) under Option #2, 8,500 shares  are
vested and unexercised and remain exercisable for three (3)
months  post-termination, and 21,500 shares are unvested (total 30,000
shares).  Please note that for purposes of this Agreement, the Company has
calculated vesting assuming Executive has performed services through September
1, 2018.  In regards to Option #1, subject to Executive’s continued
compliance with her obligations under the PIA and with the provisions of
sections 11 through 15 below, Executive will continue to vest in Option
#1 pursuant to the terms of the First Option Agreement during the twelve (12)
month period following the Termination Date at the rate of  1,667 shares per
month on the first calendar day of each month commencing October 1, 2018
(subject to a maximum of 20,000 shares eligible to vest through the twelve (12)
month anniversary of the Termination Date), and her compliance with such
conditions during such twelve (12) month period will be treated as “Continuous
Service” for purposes of determining the exercisability of the 20,000 shares
eligible to vest under Option #1 during such twelve (12) month period pursuant
to the terms of  the First Option Agreement. Executive shall continue to have
only three (3) months from the Termination Date to exercise the 9,000 shares
that are vested and unexercised shares as of the Termination Date under Option
#1, and if Executive elects not to exercise those shares within such three (3)
month period, then those shares will be terminated as of the end of such three
(3) month period.  All shares underlying Option #1 which are unvested as of the
Termination Date and which are not eligible to vest during such twelve (12)
month period (25,000 shares) will be terminated as of the Termination Date. 

By signing this Agreement, Executive acknowledges that the shares eligible to
vest during the twelve (12) month post-termination period under Option #1 will
not be eligible to receive incentive stock option (“ISO”) treatment, but will
instead be treated as non-statutory stock options (“NSO”).
 Additionally, Executive acknowledges that there are differences between the tax
treatment of an NSO and an ISO, that she has had the opportunity to seek the
advice of her personal tax advisor and is not relying on the Company for tax
advice, including with respect to the impact of this Agreement on the ISO status
of any portion of her Options, and that she desires to enter into this Agreement
notwithstanding such consequences.  Executive understands that her entitlement
to this portion of the consideration for this Agreement is contingent
on her continued compliance with her obligations under the PIA and Executive’s
continued compliance with the provisions of sections 11 through 15 below, and
that the Company reserves the right to revoke such entitlement should she fail
to do so.  All shares underlying Option #2 which are unvested as of the
Termination Date will be terminated as of the Termination Date and Executive
shall have three (3) months from the Termination Date to exercise any such
vested shares underlying Option #2, and if Executive elects not to exercise such
vested shares underlying Option #2 within such three (3) month period, then
those shares will be terminated as of the end of such three (3) month period.

Other than Option #1 and Option #2, Executive specifically agrees that she has
not received nor has she been promised or granted any stock ownership or stock
option rights in the Company, and she will not have or be entitled to receive
any ownership interest of any kind in the Company in the future.  If this
Agreement does not become effective, Executive’s vesting in Option #1 and Option
#2 will be deemed to have ceased as of the Termination Date, and she will have
only

Page 2 of 10

 

--------------------------------------------------------------------------------

 

three (3) months from the Termination Date to exercise the vested portion, if
any, of Option #1 and Option #2.

(iii)General.  Executive acknowledges that without this Agreement, she is
otherwise not entitled to the consideration listed in this Section 1, which is
offered by the Company solely as consideration for this Agreement.

2.Benefits.  Executive’s health insurance benefits will cease on August 31,
2018, subject to Executive’s right to continue her health insurance under
COBRA.  Executive’s participation in all benefits and incidents of employment,
including, but not limited to, the accrual of any bonuses, vacation and PTO,
will cease as of the Termination Date.  

3.Trade Secrets and Confidential Information/Company Property.  Executive
reaffirms and agrees to observe and abide by the terms of the PIA, specifically
including the provisions therein regarding nondisclosure of the Company’s trade
secrets and confidential and proprietary information.  Executive’s signature
below constitutes her certification under penalty of perjury that she has
returned all documents and other items provided to Executive by the Company,
developed or obtained by Executive in connection with her employment with the
Company, or otherwise belonging to the Company.

4.Payment of Salary and Receipt of All Benefits.  Executive acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, leave, housing allowances, relocation costs, interest, severance,
outplacement costs, fees, reimbursable expenses, commissions, stock, stock
options, vesting, and any and all other benefits and compensation due to
Executive.

5.Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former officers, directors, employees,
agents, investors, attorneys, shareholders, founders, administrators,
affiliates, divisions, subsidiaries, predecessor and successor corporations and
assigns (the “Releasees”).  Executive, on her own behalf, both in her individual
and representative capacity, and on behalf of her respective heirs, family
members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute or pursue, any claim, complaint, charge, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that Executive may possess against any of the
Releasees arising from any omissions, acts. facts or damages that have occurred
up to and including the Effective Date of this Agreement including, without
limitation:

(a)any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;

(b)any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

Page 3 of 10

 

--------------------------------------------------------------------------------

 

(c)any and all claims for wrongful discharge of employment; constructive
discharge; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied; breach of
a covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; negligent
or intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; and conversion;

(d)any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967; the
Americans with Disabilities Act of 1990; the Fair Credit Reporting Act; the
Employee Retirement Income Security Act of 1974; the Family and Medical Leave
Act; the Worker Adjustment and Retraining Notification Act; the Older Workers
Benefit Protection Act; the Sarbanes-Oxley Act of 2002, section 49.60.010 et
seq.; the Fair Labor Standards Act, 29 U.S.C. §§201 et seq.; relevant California
Labor Code provisions; all amendments to each of the above-referenced statutes;
and any other federal, state or local laws or regulations relating to employment
terms and conditions of employment;

(e)any and all claims for violation of the federal, or any state, constitution;

(f)any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(g)any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Executive as a result of this Agreement; and

(h)any and all claims for attorneys’ fees and costs.

Executive agrees that the release set forth in this Section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  

This release does not extend to any obligations incurred under this
Agreement.  This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Executive’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
the California Department of Fair Employment and Housing, or any other local,
state, or federal administrative body or government agency that is authorized to
enforce or administer laws related to employment, against the Company (with the
understanding that any such filing or participation does not give Executive the
right to recover any monetary damages against the Company; Executive’s release
of claims herein bars her from recovering such monetary relief from the
Company).  

In addition, this release does not waive Executive’s right to file an
application for an award for original information submitted pursuant to Section
21F of the Securities Exchange Act of 1934.  Executive acknowledges and agrees
that she may disclose confidential information in confidence directly or
indirectly to federal, state, or local government officials, including but not
limited to the Department of Justice, the Securities and Exchange Commission,
the Congress, any agency Inspector General, or to an attorney, for the sole
purpose of reporting or investigating a suspected

Page 4 of 10

 

--------------------------------------------------------------------------------

 

violation of law or regulation or making other disclosures that are protected
under the whistleblower provisions of state or federal laws or regulations. 
Executive may also disclose confidential information in a document filed in a
lawsuit or other proceeding, but only if the filing is made under seal.  Nothing
in this Agreement is intended to conflict with federal law protecting
confidential disclosures of a trade secret to the government or in a court
filing, 18 U.S.C. § 1833(b), or to create liability for disclosures of
confidential information that are expressly allowed by 18 U.S.C. § 1833(b). 

Finally, this release does not extend to (a) any rights to reimbursement or
indemnification Executive may have pursuant to any written agreement with the
Company, or any parent or subsidiary of the Company, to which Executive is a
party; the charter, bylaws or other governing documents of the Company, or any
parent or subsidiary of the Company; under applicable law; or under directors
and officers liability, errors and omissions, or other insurance policies
(including any run-off endorsement relating thereto), or otherwise; or (b) any
rights or claims to contribution Executive may have in the event of the entry of
judgment against Executive as a result of any act or failure to act for which
both Executive and the Company or any parent or subsidiary of the Company (or
the directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent or subsidiary entities, insurers, affiliates or
assigns of any of them) are jointly responsible.

6.Additional Effects of Release.  Without limiting the generality of the
forgoing, Executive agrees that as a result of the termination of her employment
as described herein, Executive has no right to severance benefits of any type,
other than as set forth herein, and expressly waives and releases any rights to
severance or other benefits under any other agreement with, or policy or
practice of, the Company.  Executive further acknowledges and agrees that while
the Options will continue to vest subject to the provisions of Section 1.(ii)
above, Executive otherwise has no continuing right to accelerated vesting of
options or other equity under any circumstances, and Executive waives and
releases any claim to such rights.

7.Acknowledgement of Waiver of Claims Under ADEA.  Executive acknowledges that
she is waiving and releasing any rights she may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary.  Executive agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement.  Executive acknowledges that the consideration
given for this waiver and release is in addition to anything of value to which
Executive was already entitled.

Executive further acknowledges that she has been advised by this writing that:

(a) she should consult with an attorney prior to executing this Agreement;

(b) she has twenty-one (21) days within which to consider and accept the terms
of this Agreement.  To accept the terms of this Agreement, Executive shall date
and sign this Agreement and return it to Hiro Kozato, Techpoint, Inc., 2550
North First Street, Suite 550, San Jose, CA 95131;

Page 5 of 10

 

--------------------------------------------------------------------------------

 

(c) she has seven (7) days following her execution of this Agreement to revoke
this Agreement (“Revocation Period”).  If she decides to revoke this Agreement
after signing, she must submit a written statement of revocation by the last day
of the Revocation Period to Hiro Kozato, Techpoint, Inc., 2550 North First
Street, Suite 550, San Jose, CA 95131;

(d) if Executive does not revoke during the seven-day Revocation Period, this
Agreement will take effect on the eighth (8th) day after the date Executive
signs the Agreement (“Effective Date”); and

(e) nothing in this Agreement prevents or precludes Executive from challenging
or seeking a determination in good faith of the validity of this waiver under
the ADEA, nor does it impose any condition precedent, penalties, or costs for
doing so, unless specifically authorized by federal law.  In the event Executive
signs this Agreement and returns it to the Company in less than the 21-day
period identified above, Executive hereby acknowledges that she has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement.  

8.Unknown Claims.  The release of claims herein extends to all claims of every
nature and kind whatsoever, whether known or unknown, suspected or
unsuspected.  Executive  expressly waives the benefits of any provision of the
laws of the United States or of any state which provide that a general release
does not extend to claims which a party does not know or expect to exist in its
favor at the time of executing the release, which if known to the party may have
materially affected the settlement.  It is Executive's intention to forever
discharge and release known and unknown, present and future claims against the
Releasees within the scope of the release set forth herein.

9.No Pending or Future Lawsuits.  Executive represents that she has no lawsuits,
claims, or actions pending in her name, or on behalf of any other person or
entity, against the Company or any of the other Releasees.  Executive also
represents that she does not intend to bring any claims on her own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.

10.Application for Employment.  Executive understands and agrees that, as a
condition of this Agreement, she shall not be entitled to any employment with
the Company, and Executive hereby waives any right, or alleged right, of
employment or re-employment with the Company.    

11.No Cooperation.  Executive agrees not to act in any manner that might damage
the business of the Company.  Executive further agrees that she will not
knowingly encourage or counsel any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against any of the Releasees, unless
under a subpoena or other court order to do so.  Executive agrees both to
immediately notify the Company upon receipt of any such subpoena or court order,
and to furnish, within three (3) business days of its receipt, a copy of such
subpoena or other court order.  If approached by anyone for counsel in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints against any of the Releasees, Executive shall state no
more than that she cannot provide counsel.

Page 6 of 10

 

--------------------------------------------------------------------------------

 

12.Non-Disparagement.  Executive agrees to refrain from any disparagement,
defamation, libel or slander of any of the Releasees, or any tortious
interference with the contracts, relationships and prospective economic
advantage of the other party or any of the Releasees.  

13.Non-Solicitation.  Executive agrees that, by virtue of her employment with
the Company, she has been privy to highly confidential and sensitive information
pertaining to the Company’s key employees and independent contractors.  In order
to protect the Company’s legitimate interests in such information, Executive
agrees that for a period of twelve (12) months immediately following the
Effective Date of this Agreement, she shall not directly or indirectly hire,
retain or attempt to hire or retain any employee or independent contractor of
the Company or in any way interfere with the relationship between the Company
and any of its employees or independent contractors.

14.Transition Assistance.  Executive agrees to make herself reasonably available
to answer any questions the Company may have related to projects and duties she
performed as CFO for a period of twelve (12) months following the Termination
Date.  

15.Breach.  Executive acknowledges and agrees that any material breach of this
Agreement or of any provision of the PIA shall entitle the Company immediately
to recover and/or cease providing the consideration provided to Executive under
this Agreement, except as provided by law.  All other provisions of this
Agreement shall remain in full force and effect.

16.No Admission of Liability.  Executive understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims.  No action taken by either Party hereto, either
previously or in connection with this Agreement, shall be deemed or construed to
be: (a) an admission of the truth or falsity of any claims; or (b) an
acknowledgment or admission by either Party of any fault or liability whatsoever
to the other Party, or to any third party.

17.Costs.  The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement.

18.Arbitration.  THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SAN JOSE, CALIFORNIA BEFORE JAMS,
PURSUANT TO ITS COMMERCIAL ARBITRATION RULES & PROCEDURES (“JAMS RULES”).  THE
ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES.  THE
ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH
CALIFORNIA LAW, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL
CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW
PROVISIONS OF ANY JURISDICTION.  TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH
CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE.  THE DECISION OF THE
ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE
ARBITRATION.  THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION
SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF

Page 7 of 10

 

--------------------------------------------------------------------------------

 

COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD.  THE PARTIES TO THE
ARBITRATION SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH
ARBITRATION, AND EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES
AND EXPENSES; PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES
AND COSTS TO THE PREVAILING PARTY.  THE PARTIES HEREBY AGREE TO WAIVE THEIR
RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR
JURY.  NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY
FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY
REFERENCE.  SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
SECTION CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

19.Cooperation with Company.  Executive agrees to cooperate, at the reasonable
request of the Company, in the defense and/or prosecution of any charges,
claims, investigations (internal or external), administrative proceedings and/or
lawsuits relating to matters occurring during Executive’s period of
employment.  The Company agrees to pay Executive a reasonable fee commensurate
with the required services for the time expended in the defense and prosecution
of such matters.  

20.Tax Consequences.  The Company makes no representations or warranties with
respect to the tax consequences of the payments provided to Executive or made on
her behalf under the terms of this Agreement.  Executive agrees and understands
that she is responsible for payment, if any, of local, state and/or federal
taxes on the payments made hereunder by the Company and any penalties or
assessments thereon.  Executive further agrees to indemnify and hold the Company
harmless from any claims, demands, deficiencies, penalties, interest,
assessments, executions, judgments, or recoveries by any government agency
against the Company for any amounts claimed due on account of: (a) Executive’s
failure to pay or the Company’s failure to withhold, or Executive’s delayed
payment of, federal or state taxes; or (b) damages sustained by the Company by
reason of any such claims, including attorneys’ fees and costs.

21.Authority.  The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement.  Executive
represents and warrants that she has the capacity to act on her own behalf and
on behalf of all who might claim through her to bind them to the terms and
conditions of this Agreement.  Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

22.No Representations.  Executive represents that she has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement.  Executive has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.

Page 8 of 10

 

--------------------------------------------------------------------------------

 

23.Severability.  In the event that any provision, or any portion thereof,
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision or portion of said provision.

24.Entire Agreement.  This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Executive’s relationship with the Company, with the
exception of the PIA and the applicable Option Agreements.

25.No Waiver.  The failure of the Company to insist upon the performance of any
of the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms and conditions of this Agreement, shall not be
construed as a waiver of any such terms or conditions.  This entire Agreement
shall remain in full force and effect as if no such forbearance or failure of
performance had occurred.

26.No Oral Modification.  This Agreement may only be amended in a writing signed
by Executive and the Chief Executive Officer of the Company.

27.Governing Law and Venue.  This Agreement shall be construed, interpreted,
governed and enforced in accordance with the laws of the State of California,
without regard to choice-of-law provisions.

28.Counterparts.  This Agreement may be executed in counterparts and by
facsimile or PDF, and each counterpart and facsimile or PDF shall have the same
force and effect as an original and shall constitute an effective, binding
agreement on the part of each of the undersigned.

29.Notices.  Any notice to be provided to the Company pursuant to this Agreement
must be submitted to the Company’s Chief Executive Officer at Techpoint, Inc.,
2550 North First Street, Suite 550, San Jose, CA 95131.  Any notice to be
provided to Executive pursuant to this Agreement must be submitted to her home
address, 486 Central Avenue, Sunnyvale, CA 94086.

30.Voluntary Execution of Agreement.  Executive represents and agrees that she
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of her claims against the Company and any of the other
Releasees.  Executive acknowledges that:

(a)  she has read this Agreement;

(b)she has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of her own choice or that she has voluntarily
declined to seek such counsel;

(c)she understands the terms and consequences of this Agreement and of the
releases it contains; and




Page 9 of 10

 

--------------------------------------------------------------------------------

 

(d)  she is fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

  

 

 

Techpoint, Inc.

 

 

Dated:September 21, 2018

By:

/s/ Hiro Kozato

 

 

 

HIRO KOZATO

Its Chief Executive Officer

 

 

 

Dated:September 20, 2018

By:

 

 

/s/ Yukiko Tegarden                        

 

 

 

Yukiko Tegarden

 

 

 

Page 10 of 10

 